Bloodworth, J.
(After stating the foregoing facts.)
Only the second headnote needs , to be enlarged upon. On the trial of the case the defendant swore in part as follows: “When the exchange was made of these two notes I did not indorse the note I am now sued on. Nothing was said about me indorsing it. Later on, Mr. Davis, as such cashier of the bank, asked me to indorse the note I had exchanged to the bank, he saying the bank could not enter suit against the Browns unless I did indorse the note, to make the title of the bank complete. I first refused to indorse it, but Mr. Davis, the cashier, told me that I would not be held liable on the note, but that my indorsement was solely for the purpose of giving the bank title and enabling it to collect from the Browns. I then stated to Mr. Davis I would indorse it with the understanding tlm I was not to be held liable on the note, but was indorsing it for the sole purpose of passing title. I then indorsed the note with that agreement and understanding.” Davis, the cashier, swore in part: “This note was made payable to B. E. Johnson, and by him in dorsed to the Bank of Tallapoosa. This note was discounted at the office of the Bank of Tallapoosa, Tallapoosa, Haralson county Georgia. At the time the note was discounted the indorsement bj B. E. J ohnson was overlooked. This was by mistake, and when we went to record the note on our books we discovered that Mr. Johnson had not indorsed the note, and when he called in at the bank soon after, I called his attention to the fact that he had failed to indorse the note, and he at that time indorsed it. We purchased this note in question before due and for a valuable consideration. We bought it in good faith, and it was a bona fide transaction, and we parted with our money to B. E. Johnson on the faith of his indorsement. . . There was no understanding at the time B. F. Johnson indorsed the note that he was doing so for the purpose of putting title to the note in the bank.”
In Cowart Co. v. Sheffield, 18 Ga. App. 512 (1) (89 S. E. 1101), *319this court, citing a number of decisions to support the proposition, held: “Blank indorsements of negotiable paper may always be explained between the parties themselves. Civil Code, § 5796. One who makes such an indorsement can show by parol testimony that it was made for the sole purpose of passing title to the paper so indorsed, and not to create any liability in the indorser.” See Proctor v. Royster Guano Co., 21 Ga. App. 617 (1), (2) (94 S. E. 801); Jossey v. Rushin, 109 Ga. 319 (34 S. E. 588, 77 Am. St. Rep. 377); Goette v. Sutton, 128 Ga. 180 (4) (57 S. E. 308); Sanders v. Ayers, 155 Ga. 630 (117 S. E. 651). The purpose of the indorsement of the note sued on in this case being a material issue on the trial, and the evidence on this point being in sharp conflict, the issue should have been submitted to a jury, and the court erred in directing a verdict. This ruling is not in conflict with what was decided in Swindell v. Bainbridge State Bank, 3 Ga. App. 364 (60 S. E. 13), nor what was decided in Haymans v. Bennett, 29 Ga. App. 265 (114 S. E. 923), cited and relied on by counsel for the defendant in error. The facts in each of those cases differentiate it from this ease.

Judgment reversed.

Broyles, O. J., and Lulce, J., concur.